Exhibit 10.32

ASSURED GUARANTY LTD.

DESCRIPTION OF EXECUTIVE OFFICER CASH COMPENSATION

FOR 2007

Set forth below are the 2007 annual salary of  the Chief Executive Officer, the
Chief Financial Officer and each of the three other  most highly compensated
Executive Officers.

Dominic J. Frederico

President and Chief Executive Officer, Assured Guaranty Ltd.

 

Salary

 

 

 

 

 

 

$750,000

 

 

 

 

 

 

 

 

 

 

 

 

Robert B. Mills

Chief Financial Officer, Assured Guaranty Ltd.

 

Salary

 

 

 

 

 

 

$520,000

 

 

 

 

 

 

 

 

 

 

 

 

Michael J. Schozer

President, Assured Guaranty Corp

 

Salary

 

 

 

 

 

 

$400,000

 

 

 

 

 

 

 

 

 

 

 

 

James M. Michener

General Counsel, Assured Guaranty Ltd.

 

Salary

 

 

 

 

 

 

$390,000

 

 

 

 

 

 

 

 

 

 

 

 

Robert A. Bailenson

Chief Accounting Officer, Assured Guaranty Ltd.

 

Salary

 

 

 

 

 

 

$330,000

 

 

 

 

 

 

In addition to salary, the named executive officers will be eligible to be
considered to receive cash bonuses for 2007 performance.  In 2007, the named
executive officers will receive in 2007 perquisites and other annual
compensation including, employer contributions to retirement plans, tax
preparation and financial planning, club fees, business related spousal travel,
and executive health benefits.  In 2007, Mr. Frederico and Mr. Michener will
receive Bermuda housing allowances, Bermuda  housing tax gross ups, FICA paid by
employer, Bermuda car allowances Bermuda family travel.


--------------------------------------------------------------------------------